MEMORANDUM ***
Raul Minjares Hinojoza and his wife and their minor daughter, natives and citizens of Mexico, petition pro se for review of the decision of the Board of Immigration Appeals affirming without opinion an immigration judge’s denial of their application for cancellation of removal. The immigration judge determined that petitioners failed to establish the requisite exceptional and extremely unusual hardship to a qualifying United States citizen relative.
We lack jurisdiction to review the BIA’s discretionary denial of cancellation of removal, as well as petitioners’ non-colorable due process challenges to that denial. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
The voluntary departure period is stayed pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.